Mr. Justice Sears delivered the opinion of the court. Mo other witness was called on behalf of appellee save appellee himself. He was, however, corroborated in some respects by the testimony of witnesses called by appellants. Conrad, the foreman, corroborated him in that he testified that he gave appellee some instructions, but could not recall what the instructions were. Herwald corroborated appellee as to a complaint on the day before the injury, to the effect that the saw did not Work property. There was other evidence on behalf of appellants, which, if credited, would tend to defeat a recovery. But Mallen, who testified that he had found the saw on appellee’s machine to be in good condition after the injury, admitted that the saws might have been changed between the time of the injury and his examination of the saw. The testimony of Dafkowski might have been entirely discredited by the jury upon the ground of a lack of intelligence upon his part. He testified that the saw when working made six or seven revolutions per minute. Hpon the whole, the evidence was conflicting and of such a nature that we can not say that the verdict finding the issues for appellee is manifestly against the weight of the evidence. If appellants, through their foreman, put appellee at work upon machinery with which he was unfamiliar, directing him to go to Herwald and Sherwood for aid in case he had trouble with his work, and if, when appellee did have trouble because of the defective operation of the saw, and then went to Herwald and Sherwood for help, they did nothing for him, but left him, with his inexperience, to manage the machine in its defective condition as best he could, then there was ground for imputing negligence to appellants. It does not matter that Herwald was in his ordinary occupation a fellow-servant with appellee, for in this particular instance he was delegated by the master to act for him in aiding and instructing appellee. Sherwood, who also failed to act when complaint was made to him that the machine worked improperly, was not a fellow-servant. Hor does it matter that the machine was in good condition save that the saw was dull. The evidence Avarrants the conclusion that the dullness of the saw caused it to “ kick back ” and thus caused the injury. Whatever the cause, for some reason the saw did “ kick back,” and it was just such an emergency that the master undertook to provide against by referring his unskilled servant to those who were skilled. The skilled servants, Herwald and Sherwood, to Avhom appellee was thus referred, failed in the duty which the master had thus delegated to them. In relation to the unskilled employe, who undertook the hazardous employment in reliance upon this direction by the employer, the failure of Herwald and Sherwood must be imputed as the failure of the master. The very fact that the machine worked improperly, irrespective of the cause, made it a defective machine. Norton Bros. v. Sczpurak, 70 Ill. App. 686. We are of opinion that the learned trial court did not err in holding that the liability of appellant was a question to be submitted to the jury, and that the evidence did not conclusively establish contributory negligence or assumption of the hazard upon the part of appellee. It is complained' that an instruction, purporting to present to the jury the elements essential to a recovery, is erroneous in that it omits reference to the doctrine of assumed hazard. The decision in City v. Kostka, 190 Ill. 130, disposes of this contention. The court refused certain instructions tendered by appellants. The first (in order presented by brief) is abstract, and hence there was no error in refusing it. The second is sufficiently covered by others given. The third is bad in that it informs the jury that a certain fact, singling it out, does not constitute negligence. The fourth is bad because under the proof, Sherwood and appellee were not fellow-servants. The fifth is bad because there was no evidence to warrant it; that is to say, there was no evidence that appellee “ neglected to obey instructions.” We find do error in the seventh instruction given, by the court at the instance of appellee. It is complained that the court erred in refusing to submit the following interrogatory to the jury for a special finding: “ Do you believe from the evidence that Sherwood was negligent in failing to set or sharpen the saw, and that such negligence was the proximate cause of plaintiff’s injury ? ” The fact upon which the belief of the jury is asked (without limitation as to the basis of such belief) is an evidentiary and not an ultimate fact. It still left the question of Sherwood’s relations to the appellants unsettled, upon which relationship the ultimate fact of appellants’ actionable negligence would depend. Hot being an ultimate fact, it was not error to refuse an interrogatory regarding it. (C. & N. W. Ry. Co. v. Dunleavy, 129 Ill. 132.) No other questions are presented by the briefs. The judgment is affirmed.